Citation Nr: 0605307	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-29 145A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability due to service-
connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The veteran had active service from August 1965 to April 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania, which denied 
the benefits sought on appeal.  


FINDINGS OF FACT

1.  The probative medical evidence of record does not reflect 
a confirmed diagnosis of PTSD.  

2.  The veteran has no service-connected disabilities.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304(f) (2005).

2.  The criteria for a total disability rating for 
compensation purposes on the basis of individual 
unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he 
currently has PTSD as a result of his military service.  
Moreover, he claims that he is unemployable as a result of 
this disability.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).   

Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a January 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  With regard to the duty to 
assist in developing evidence to support the veteran's claim, 
the Board notes that VA and private medical records have been 
obtained in support of his claims, and that he has been 
provided with VA medical examinations pertaining to his 
disabilities.  Medical records gathered by the Social 
Security Administration have been obtained.  The veteran has 
submitted additional argument, but has not identified any 
additional evidence to be obtained prior to an appellate 
decision on his claims.  

Thus, the Board finds that the veteran has been fully and 
properly notified of the evidence necessary to substantiate 
his claims, of his and the VA's respective responsibility to 
identify and obtain such evidence and of the laws and 
regulations governing his claims as well as the substance of 
the regulations implementing the VCAA.  Furthermore, the VA 
has obtained all relevant evidence to support the veteran's 
claims for inclusion in his claims file.  The Board may 
therefore proceed with appellate review.

I.  Service Connection for PTSD.

The veteran contends that he suffers from PTSD as a result of 
stressful experiences during his period of service.  
Specifically, he asserts that he was ridiculed by his fellow 
sailors and has suffered the effects of this experience ever 
since.  He also asserts that he saw wounded soldiers and body 
bags when he was stationed on board a ship offshore from 
Vietnam.  

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  
Where the determinative issue in a service connection claim 
involves a medical diagnosis, competent medical evidence is 
required.  This burden cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Service connection for PTSD requires 1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), i.e., a diagnosis in conformity with the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, 
The American Psychiatric Association (1994), (DSM-IV); 2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and 3) credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).  All three requirements must 
be satisfied for an award of service connection to be 
implemented.

Initially, the Board observes that the veteran has been 
assigned multiple diagnoses indicative of various psychiatric 
disorders over the years.  After his discharge from service, 
in June 1967 he filed a claim for entitlement to service 
connection for a schizophrenic reaction.  This claim was 
denied in a January 1968 decision on the basis that no 
psychiatric disability other than a personality disorder was 
demonstrated in the evidence of record.  The veteran did not 
appeal this decision and it thus became final one year after 
he was notified of the decision.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  The current appeal is limited 
to the issue of service connection for PTSD, as the veteran 
has limited his claim to this particular disease and the RO 
decisions have only addressed PTSD.  Thus, this decision 
should not be viewed as encompassing any psychiatric diseases 
other than PTSD.

Review of the veteran's service medical records reflect that 
he underwent psychiatric evaluation in August 1966 after he 
jumped overboard.  At that time, the psychiatrist described 
the veteran as attempting to run away.  The veteran reported 
that he could not adjust to the Navy.  His mental status was 
described as mildly depressed and "quite fearful 
underneath."  The examiner specifically found that there was 
no suicidal ideation present.  A diagnostic impression of 
immature personality was rendered and the examiner 
recommended that the veteran be administratively discharged 
from the Navy.  Despite several periods of AWOL during 
service, as well as a trial by court martial, he was 
discharged in April 1967, under honorable conditions.  

Historically, following his discharge from service, the 
veteran was admitted to a VA hospital in June 1967.  Further 
hospitalization was required because of a diagnosis of 
emotionally unstable personality.  The veteran remained in 
the hospital for six months, and the diagnosis given upon his 
discharge was of an emotionally unstable personality.

The claims file contains no medical records reflecting any 
medical treatment for more than fifteen years following the 
initial VA hospitalization in 1967.  In October 1985, the 
veteran was admitted to a VA Medical Center suffering from 
feelings of depression and anxiety, being unable to hold any 
job, problems with inter-relationships, low self esteem, and 
"flashbacks" of military experiences of being harassed by 
his peers.  The initial tentative diagnosis rendered was of 
anxiety disorder with depression.  Following nearly a month 
of hospital treatment, however, the diagnoses upon discharge 
were of adjustment disorder with mixed emotional features and 
a dependent personality disorder.

In connection with a claim for Social Security Disability 
benefits, the veteran underwent a psychiatric examination in 
August 1992.  During the examination, the veteran reported 
that he had been treated in the past for schizophrenia, a 
personality disorder, and PTSD.  The examiner commented, 
however, that the veteran did not describe symptoms specific 
to PTSD during the examination.  The examiner commented that 
the veteran had a "manipulative and histrionic tendency."  
He stated that "it is very difficult to determine from this 
one interview what of the symptoms are real and genuine, and 
which were made up to try and impress me." and, perhaps with 
the purpose of impressing the examiner.  The examiner 
rendered a firm diagnosis of mixed personality disorder with 
antisocial features, and possible Axis I diagnoses including 
major depressive episode with psychotic features, atypical 
depression, atypical psychosis, and PTSD.  He commented that 
to objectively verify the possible Axis I diagnoses would 
require further investigation of the veteran's history.

In a VA record dated in September 1995, the veteran asked for 
a PTSD evaluation.  He identified his stressors as having 
been shamed and made fun of in the military, which resulted 
in his jumping off the side of a ship.  He also mentioned 
that he felt traumatized from seeing bodies on the shore of 
Vietnam.  He stated that his symptoms included feeling easily 
ridiculed, having a hard time taking direction, low self-
esteem, and paranoia about what others think.  The treating 
physician noted that these symptoms were not representative 
of PTSD and were more likely related to his personality 
disorder.  The physician stated that a PTSD evaluation was 
not warranted or indicated.

In a letter provided to the Social Security Administration in 
October 1995, a different VA physician noted that the veteran 
was being treated by VA since October 1995, and was working 
on symptoms related to alcohol, depression, and possible 
PTSD.

In October 1995, the veteran underwent a psychological 
examination for the Pennsylvania Bureau of Disability 
Determinations.  The examiner noted that the veteran's 
history "was obtained from the claimant himself."  The 
veteran reported to the examiner that his inability to 
function, as well as his depression and anxiety, were related 
to war experiences in Vietnam.  The veteran reported that 
since he returned from Vietnam he was unable to function, but 
prior to that time he was smart and did many things.  The 
examiner diagnosed the veteran with PTSD, major depression, 
and borderline personality disorder.  However, in the summary 
and conclusion to the report, the examiner did not mention 
PTSD.  Rather, he stated that the veteran's depression and 
lack of motivation and claimed anxiety prevented him from 
concentration and gainful employment.  

In June 1996, a private physician provided a statement to the 
Social Security Administration to the effect that he was 
treating the veteran for depression and that the veteran was 
totally disabled from the combination of his depression and 
various physical disabilities.

A January 1996 report for the Social Security Administration 
by a psychologist reflects extensive testing.  The 
psychiatrist concluded that the veteran's most significant 
psychiatric diagnosis was schizophreniform disorder, followed 
by dysthymia, and generalized anxiety disorder.  The 
psychologist noted, however, that the veteran's personality 
disorders represented the most salient features of his 
psychological picture.  The personality disorders were 
specifically identified as schizotypal personality disorder 
with prominent borderline personality traits and passive 
aggressive personality traits.  Neither PTSD nor symptoms of 
PTSD were identified by the psychologist.

In May 1997, the veteran underwent another examination for 
the Pennsylvania Bureau of Disability Determinations.  The 
veteran reported difficulties beginning after he was 
discharged from service.  The diagnosis was a history of 
alcohol dependence and schizoaffective disorder.  

VA outpatient treatment records dated in 2000 and 2001 
reflect various diagnoses including depressive disorder, a 
dependent personality disorder, anxiety, and a history of 
alcohol and cocaine abuse.  A February 2001 psychiatry note 
indicates that the veteran suffers from PTSD and depression, 
and was usually treated by another physician.  A more 
detailed examination report dated one week later contains an 
"initial impression" diagnoses of depression with a 
dependent personality disorder and "rule out PTSD."  
Another note also dated in February contains the information 
that the veteran had a history of PTSD with depression, 
agitation, and anxiety.  The nursing discharge note when he 
was discharged from the VA domiciliary later that same month 
shows that he was considered to have PTSD, depressive 
disorder, and a dependent personality disorder.  

The report of a two-day private hospital admission in June 
2001 is of record.  The diagnosis following a mental status 
examination was of major depressive disorder.

Outpatient treatment records between 2001 and 2002 reflect 
that the veteran did not keep scheduled appointments at the 
VA, but appeared sporadically to request a refill of his 
medication and assistance with homelessness.  These reports 
do not reflect treatment by physicians, but rather 
interaction with social workers or nurses, who then obtained 
the prescription refill orders from physicians.  The 
diagnosis which is carried over throughout all these reports 
is of depression and PTSD.  In March, 2002, the veteran was 
admitted to the VA domiciliary.  The initial impressions upon 
his admission were of depression and homelessness.  He left 
the domiciliary the following day.  The diagnoses were 
adjustment disorder, unspecified; and depressive disorder, 
not otherwise specified.

The veteran was provided a VA examination for mental 
disorders in April 2002.  The examiner was provided with the 
veteran's claims file and the report of the examination 
reflects that the examiner reviewed the claims file.  Upon 
examination, the veteran was mildly disheveled.  His mood was 
depressed and his affect was extremely anxious.  His thought 
content was focused on anxiety and depression about the Navy.  
During the clinical interview, the veteran repeated his two 
stressors:  of being picked on in service, and of seeing dead 
bodies in body bags.  When pressed, however, he stated that 
he felt his main trauma was the harassment he felt in the 
Navy and not doing well in the Navy.  The examiner noted that 
the veteran had a psychiatric history that began in the Navy, 
when he jumped off his ship and then went AWOL.  The examiner 
also commented that the veteran had significant symptoms of 
major depression, with generalized anxiety disorder being the 
next diagnosis.  The examiner specifically ruled out a 
diagnosis of PTSD under the criteria of DSM IV, because the 
veteran lacked exposure to life threatening events.

The report of an April 2002 VA general medical examination 
reflects that the veteran had no nonpsychiatric medical 
disorders that were functionally disabling and that would 
prevent him from working, in the opinion of the examiner.  In 
fact, the examiner described the veteran as 
"constitutionally well and generally robust."

During an October 2003 hearing at the RO, the veteran 
explained that he saw dead and wounded soldiers because his 
ship carried them from shore to the hospital ship, which was 
docked further away.  He described in detail his belief that 
he was young in service and impressionable and that his 
fellow sailors made fun of him.

The Board has carefully reviewed all the evidence of record, 
but finds that the preponderance of the evidence is against a 
claim for service connection for PTSD.  Although the record 
contains sporadic diagnoses of PTSD, the Board finds that, as 
discussed in greater detail below, the probative value of any 
PTSD diagnosis of record is outweighed by many other 
diagnoses of record of psychiatric disorders other than PTSD.  

Review of the medical records shows that the initial 
diagnosis of PTSD was rendered by a physician who examined 
the veteran in connection with a claim for Social Security 
benefits in 1992.  That physician accepted the veteran's own 
statement to the effect that he was being treated by the VA 
for PTSD, despite the fact that the veteran did not describe 
symptomatology indicative of PTSD.  The physician also 
qualified the diagnosis by commenting that it was only a 
"possible" diagnosis which required further investigation 
of the veteran's history to verify.  The other diagnoses of 
PTSD are similar, in that it appears the person who recorded 
the diagnosis either accepted the veteran's statement that he 
was being treated for PTSD or simply carried the diagnosis 
over from a previous entry in his medical records.  The 
nursing notes and social worker entries which indicate 
diagnoses of PTSD and the physician entries reflecting only 
the renewal of prescription medication are additional 
examples of this situation.  

Careful review of the veteran's medical records shows that 
each time a definitive diagnosis was attempted, the medical 
professional either rejected a diagnosis of PTSD or was 
hesitant to assign a diagnosis of PTSD for one reason or 
another.  The August 1992 examiner qualified the Axis I PTSD 
diagnosis as merely "possible."  The October 1995 examiner 
diagnosed PTSD but included no discussion of symptoms of 
stressors.  Rather, he focused on the veteran's depression 
and anxiety.  Moreover, he noted that the veteran's history 
was obtained from the veteran himself.  The veteran's 
treating VA physician in September 1995 rejected the 
veteran's request for a PTSD evaluation on the basis that the 
veteran's symptoms were more likely related to his 
personality disorder and were not representative of PTSD.  
The psychologist who conducted extensive testing in January 
1998 did not assign a diagnosis of PTSD or identify any 
symptoms of PTSD.  Despite a notation of PTSD in VA 
outpatient records dated in February 2001, that notation was 
unaccompanied by any clinical findings.  Moreover, a week 
later the veteran's physician assigned a diagnosis of "rule 
out PTSD."  Lastly, the April 2002 VA examiner was able to 
review all these medical records in conjunction with a 
clinical interview with the veteran.  This examiner also 
rejected the diagnosis of PTSD.

Regarding the occurrence of the veteran's claimed non-combat 
stressors, there must be independent evidence to corroborate 
the veteran's statement as to the occurrence of the claimed 
stressor.  See 38 C.F.R. § 3.304(f).  In this case, the Board 
finds that the contemporaneous evidence confirms the 
veteran's complaints of having been teased and made fun of 
during service.  The veteran's own statements at the time of 
his court martial confirm this, as well as the comments in 
the summary of the court martial prepared for the Chief of 
Naval Personnel.  The veteran's story about seeing body bags 
is probable.  

Regardless of the veteran's claimed stressors, the Board is 
denying this claim for other reasons.  Specifically, the 
Board is not convinced by the evidence of record that the 
veteran has a current confirmed diagnosis of PTSD.  For the 
reasons expressed above, the Board finds that the only 
diagnoses of PTSD included in the record were not based upon 
full evaluation of the veteran's symptoms and review of the 
veteran's medical records, but instead were based upon the 
veteran's own statements that he had already been diagnosed 
with PTSD, or were simply carried over from a previous 
medical record.  When a conclusion reached by a physician is 
clearly based solely on the history provided by the veteran, 
or the hearsay recitation of a diagnoses or other medical 
history, the Board is not bound to accept the medical 
conclusions and/or opinions of that physician.  See DeSousa 
v. Gober, 10 Vet. App. 461 (1997).  See also Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value).

By contrast, the record contains numerous medical reports in 
which the physician was unable to confirm a diagnosis of 
PTSD.  For example, VA records dated in September 1995, 
February 2001, and April 2002, specifically rule out a 
diagnosis of PTSD.  Moreover, May 1997 and June 2001 
examination reports conducted by non-VA physicians concluded 
that the veteran had schizoaffective disorder and major 
depressive disorder.  The Board finds that these conclusions 
outweigh the few PTSD diagnoses of record.  In particularly 
the May 1997, June 2001, and April 2002, diagnoses followed 
thorough examinations.  This is in contrast to the outpatient 
treatment notes containing notations of PTSD.  In fact, the 
only full examination report of record that concluded with a 
PTSD diagnosis was the one conducted in October 1995.  
However, as already noted, that examiner relied on the 
veteran for report of his history, and he provided no 
discussion regarding PTSD, but rather focused on the 
veteran's anxiety and depression.  

In short, the Board concludes that the diagnoses indicative 
of psychiatric disabilities other than PTSD are more reliable 
than those PTSD diagnoses that merely reiterated either the 
veteran's inaccurate history, re-recorded a previous 
diagnosis, or did not contain any supporting analysis.  As 
the Board finds that the probative medical evidence of record 
does not support a current diagnosis of PTSD, the Board also 
finds that no further assistance to the veteran in regard to 
stressor verification would aid in substantiating his claim.  
See Forcier v. Nicholson, No. 03-1208 (U.S. Vet. App. Jan. 
25, 2006).  The Board finds that the preponderance of the 
evidence is against a claim for service connection for PTSD, 
and the appeal must be denied.

II.  TDIU.

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  Alternatively, a total disability 
rating for compensation based on unemployability may be 
assigned to a veteran who is unable to secure and follow a 
substantially gainful occupation by reason of his/her 
service-connected disabilities.  The veteran's employment 
history, educational and vocational attainment as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

The veteran is shown to be totally unemployable due to the 
combination of his various disabilities.  As a veteran of a 
period of war, he has been adjudicated as eligible for VA 
pension benefits and he has been receiving such benefits 
since December 2001.  Prior to that time, he was in receipt 
of Social Security benefits on account of being unemployable 
due to disability.  The record is replete with medical 
opinions to the effect that the veteran is unemployable; thus 
his unemployability is not the issue here.  Rather, the 
question is whether is he rendered unemployable by a service-
connected disability or disabilities.  

Currently, the veteran has not been awarded service 
connection for any disability.  Therefore, a total disability 
rating is not warranted, and the appeal is denied.  38 C.F.R. 
§ 4.16. 


ORDER

Service connection for PTSD is denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



____________________________________________
L. H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


